—Appeal bythe defendant from a judgment of the Supreme Court, Nassau County (Jaeger, J., at plea; Gulotta, Jr., J., at sentencing), rendered January 25, 2012, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence. Ordered that the judgment is affirmed.
*761Contrary to the defendant’s contention, the Supreme Court did not improvidently exercise its discretion in denying his motion to withdraw his plea of guilty, as the record reflects that he knowingly, voluntarily, and intelligently entered the plea (see People v Seeber, 4 NY3d 780 [2005]; People v Jones, 44 NY2d 76, 81 [1978], cert denied 439 US 846 [1978]; People v Douglas, 83 AD3d 1092 [2011]). By pleading guilty, the defendant forfeited his right to seek review of any alleged Brady violation (see Brady v Maryland, 373 US 83 [1963]; People v Kidd, 100 AD3d 779 [2012], lv denied 20 NY3d 1062 [2013]; People v Philips, 30 AD3d 621 [2006]). The defendant’s valid waiver of his right to appeal precludes review of his claim that the procedure used to adjudicate him a second felony offender was defective (see People v Kosse, 94 AD3d 908 [2012]; People v Lassiter, 48 AD3d 700 [2008]).
Angiolillo, J.E, Dickerson, Chambers and Lott, JJ., concur.